331 S.W.3d 347 (2011)
Dale J. HOWARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94662.
Missouri Court of Appeals, Eastern District, Division Four.
February 15, 2011.
*348 Robert W. Lund, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and LUCY D. RAUCH, Sp. J.

ORDER
PER CURIAM.
Dale Howard ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion without an evidentiary hearing because he asserted facts, not refuted by the record, showing his trial counsel was ineffective for failing to request an instruction on a lesser-included offense.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).